IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DIANE MACKLEY,                            : No. 138 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (PATHMARK STORES),                  :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.